Fourth Court of Appeals
                           San Antonio, Texas
                                 JUDGMENT
                             No. 04-14-00339-CR &
                                 04-14-00340-CR

                                Eddie VASQUEZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 175th Judicial District Court, Bexar County, Texas
                 Trial Court No. 2014CR0910 & 2013CR11644
                  Honorable Mary D. Roman, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, these appeals are DISMISSED.

 SIGNED July 23, 2014.


                                         _________________________________
                                         Marialyn Barnard, Justice